Exhibit 10

AVON PRODUCTS, INC.

2005 STOCK INCENTIVE PLAN

PERFORMANCE CONTINGENT RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR SENIOR OFFICERS

1. Grant of Performance Contingent Restricted Stock Unit Award. Pursuant to the
provisions of its 2005 Stock Incentive Plan (the “Plan”), Avon Products, Inc.
(the “Company”) has awarded you (the “Grantee”) Performance Contingent
Restricted Stock Units (the “RSUs”), representing the right to receive in the
future shares of Stock (the “Shares”) as set forth in the Grantee’s grant
notification. These RSUs are subject to the terms and conditions set forth
below, as well as those terms and conditions set forth in the Plan, all of which
are hereby incorporated by this reference. All capitalized terms used in this
Performance Contingent Restricted Stock Unit Award Agreement (this “Agreement”)
shall have the meaning set forth in the Plan.

2. Nature of RSUs; Issuance of Shares. These RSUs represent a right to receive
Shares on the Vesting Date (as defined below) but do not represent a current
interest in the Shares. If all the terms and conditions hereof and of the Plan
are met, then the Grantee shall be issued certificates for the respective number
of Shares on the Vesting Date. In lieu of issuance of Shares, the Company
reserves the right to instead make a cash payment to the Grantee equal to the
Fair Market Value of the Shares determined as of the Vesting Date.

3. Restrictions on Transfer of RSUs. These RSUs may not be sold, tendered,
assigned, transferred, pledged or otherwise encumbered.

4. Vesting of RSUs; Voting; Dividends.

(a) Subject to Section 5, vesting of the RSUs shall occur on the date set forth
in the Grantee’s grant notification (such date the “Vesting Date”), provided,
however, that the RSUs shall vest sooner upon the occurrence of a Change in
Control and such vested Shares shall be issued to the Grantee as soon as
practicable after the occurrence of the Change in Control. Subject to Section 5,
vesting is contingent upon (i) the Grantee being employed by the Company or its
Subsidiaries on the Vesting Date, or the date of the Change in Control and
(ii) satisfaction by



--------------------------------------------------------------------------------

the Company of the revenue and operating profit performance measures set forth
in the grant notification (the “Performance Measures”), except that the
Performance Measures are not required to be met in the event of a Change in
Control or in the event of death.

(b) The Grantee does not have the right to vote any of the Shares or to receive
dividends on them prior to the date such Shares are to be issued to the Grantee
pursuant to the terms hereof. However, unless otherwise determined by the
Committee, the Grantee shall be entitled to “Dividend Equivalent Rights” so that
the Grantee will receive a cash payment in respect of the Shares only if and
when the RSUs are vested in accordance with the terms of this Agreement. Such
cash payment of Dividend Equivalent Rights will be the aggregate amount that
would otherwise be payable as dividends with respect to such number of vested
Shares from the date of this Agreement to the date the RSUs are settled in
accordance with the terms of this Agreement and will be payable on the same day
that the RSUs are settled in accordance with this Agreement.

5. Termination of Employment.

(a) Termination by the Company without Cause. If the Grantee’s employment is
terminated by the Company (and, if applicable, by any Subsidiary for whom the
Grantee is employed), other than for Cause, then a pro-rata portion of the RSUs
referred to in Section 4(a) above shall become vested and the appropriate number
of such vested Shares shall be issued to the Grantee upon the Vesting Date,
provided that the Company has satisfied the Performance Measures as of the
Vesting Date. The number of Shares eligible for vesting, assuming the
Performance Measures have been satisfied as of the Vesting Date, shall be
determined by multiplying the full number of Shares subject to the RSU by a
fraction, which shall be the number of complete months of employment from the
date of grant (the “Grant Date”) to the date of termination, divided by the
number of months from the Grant Date to the Vesting Date.

(b) Termination due to Retirement. If the Grantee’s employment is terminated due
to Retirement, or the Grantee is eligible for Retirement at the end of the
payment period under a severance pay plan of the Company or some other agreement
between the Grantee and the Company, then all of the RSUs referred to in
Section 4(a) above shall become vested and such vested Shares shall be issued to
the Grantee on the Vesting Date, provided that the Company has satisfied the
Performance Measures as of the Vesting Date.

 

2



--------------------------------------------------------------------------------

(c) Termination due to Disability. If the Grantee’s employment is terminated due
to Disability, then all of the RSUs referred to in Section 4(a) above shall
become vested and such vested Shares shall be issued to the Grantee on the
Vesting Date, provided that the Company has satisfied the Performance Measures
as of the Vesting Date.

(d) Death. If the Grantee dies, then all of the RSUs referred to in Section 4(a)
above shall become vested and such vested Shares shall be issued to the
Grantee’s designated beneficiary (or if none, the Grantee’s estate) as soon as
practicable following the Grantee’s death.

(e) Termination by the Company for Cause or by the Grantee for Any Reason Other
Than Retirement or Disability. If the Grantee’s employment is terminated by the
Company (and, if applicable, by any Subsidiary for whom the Grantee is employed)
for Cause, or if the Grantee voluntarily terminates employment for any reason
other than Retirement or Disability, then all RSUs shall be forfeited. “Cause”
shall have the same meaning as that provided in the Company’s severance pay plan
on the grant date. In addition, termination for Cause shall include any
termination due to acts of dishonesty or gross misconduct on the part of the
Grantee which result, or are intended to result, in damage to the Company’s
business or reputation.

(f) For purposes of determining the vesting of RSUs under this Agreement, an
unpaid/long-term leave of absence of the Grantee shall not constitute a
termination of employment of the Grantee. During an unpaid/long-term leave of
absence, the RSUs shall continue to vest and are still subject to the
Performance Measures as set forth in the grant notification referred to in
Section 4(a) of this Agreement.

For purposes of this Agreement, the Grantee’s employment by a Subsidiary shall
be considered terminated on the date on which the Company sells or otherwise
divests its equity interest in such Subsidiary.

The RSUs provided under this grant shall not vest if the Company has not
satisfied the Performance Measures, except as otherwise provided under Sections
4 and 5 above.

6. Non-Competition/Non-Solicitation/Non-Disclosure. The Grantee agrees that,
during the Grantee’s employment, beginning on the Grant Date, and for a period
of one year after the termination of the Grantee’s employment with the Company
(and, if applicable, a Subsidiary) for any reason whatsoever (including
Retirement or

 

3



--------------------------------------------------------------------------------

Disability), he or she shall not, without the prior written consent of the
Company, engage in any of the following activities:

(a) the Grantee shall not directly or indirectly engage or otherwise participate
in any business which is competitive with any significant business of the
Company or any Subsidiary, including without limitation, the Grantee’s
acceptance of employment with, entrance into a consulting or advisory
arrangement with, rendering services to or otherwise facilitating the business
of Amway Corporation/Alticor Inc., O Boticário, Ebel International/Belcorp
Corporation, De Millus, S.A., Faberlic, Forever Living Products LLC USA, Gryphon
Development/Limited Brands, Inc., Herbalife Ltd., Hermès, Lady
Racine/LR-International Cosmetic and Marketing GmbH, L’Oréal Group/Cosmair,
Inc., Mary Kay Cosmetics, Inc., Natura Cosmetics S.A., Mistine/Better Way
(Thailand) Co. Ltd., Neways International, Newcup International, NuSkin
Enterprises, Inc., Oriflame Cosmetics S.A., Reckitt Benckiser PLC, Revlon, Inc.,
Sara Lee Corporation, The Body Shop International PLC, The Estée Lauder
Companies Inc., The Proctor & Gamble Company, Shaklee Corporation, Tupperware
Corporation, the Unilever Group (N.V. and PLC), Victory Corporation PLC (Virgin
Vie, The Virgin Cosmetics Company, Virgin Ware), Vorwerk & Co. KG/Jafra
Worldwide Holdings (Lux) S.àR.L., Inc. and Yanbal International/(Yanbal,
Unique), or any of their affiliates;

(b) the Grantee shall not solicit or aid in the solicitation of any employees of
the Company or any Subsidiary to leave their employment; or

(c) the Grantee shall not, unless compelled pursuant to an order of a court or
other body having jurisdiction over such matter, communicate or divulge any
secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by the Grantee during his or her employment by
the Company or a Subsidiary and which is not otherwise publicly known (other
than by reason of an unauthorized act by the Grantee), to anyone other than the
Company and those designated by it.

In the event the Company determines that the Grantee has breached any term of
this Section 6 or any non-disclosure, non-compete or non-solicitation covenant
set forth in his or her severance agreement, employment contract or any Company
policy, in addition to any other remedies the Company may have available to it,
unless otherwise determined by the Committee, (i) all unvested RSUs granted
hereunder shall be forfeited, (ii) if shares of Stock have been issued to the
Grantee in respect of vested RSUs hereunder, the Grantee shall forfeit all such
shares of Stock so issued to the Grantee hereunder and (iii) if cash has been
paid to the Grantee in lieu of shares of Stock in respect of vested RSUs
hereunder, the Grantee shall pay to the Company all such cash so paid in lieu of
shares of Stock to the Grantee hereunder; provided, however, that if the Grantee
no longer holds shares of Stock issued to the Grantee hereunder, the Grantee
shall pay to the Company in cash the Fair Market Value of any such shares of
Stock on the date such shares of Stock were issued to the Grantee hereunder.

 

4



--------------------------------------------------------------------------------

7. No Right to Employment, etc.

(a) The execution and delivery of this Agreement and the granting of the RSUs
hereunder shall not constitute or be evidence of any agreement or understanding,
express or implied, on the part of the Company to employ the Grantee for any
specific period.

(b) The award of the RSUs hereunder does not entitle the Grantee to any benefit
other than that specifically granted under this Agreement, nor to any future
grants or other benefits under the Plan or any similar plan. Any benefits
granted under this Agreement and the Plan are not part of the Grantee’s ordinary
compensation, and shall not be considered as part of such compensation in the
event of severance, redundancy or resignation. The Grantee understands and
accepts that the benefits granted under the Plan are entirely at the discretion
of the Company and that the Company retains the right to amend or terminate the
Plan, and/or the Grantee’s participation therein, at any time, at the Company’s
sole discretion and without notice.

8. Change of Capitalization. If, prior to the time the restrictions imposed by
Section 4 on the RSUs awarded hereunder lapse, the Company shall be reorganized,
or consolidated or merged with another corporation, the appropriate amount of
any stock, securities or other property exchangeable for shares of Stock
pursuant to such reorganization, consolidation or merger shall be appropriately
substituted for the Shares hereunder.

9. Application of Laws. The granting of these RSUs and the delivery of Shares
hereunder shall be subject to all applicable laws, rules and regulations.

10. Taxes. By accepting this grant, the Grantee hereby irrevocably elects to
satisfy any taxes required to be withheld by the Company on the date of delivery
of any Shares hereunder by authorizing the Company to withhold a sufficient
number of Shares (or cash in lieu thereof if the RSUs are to be settled in cash)
to satisfy such tax obligation; provided, however, that if the Grantee elects
pursuant to the Company’s Deferred Compensation Plan to defer the delivery of
any Shares payable hereunder, the Grantee hereby irrevocably elects to satisfy
all applicable FICA and FUTA taxes due on the applicable vesting date with
respect to such Shares for which delivery is being deferred by delivering cash
to the Company in an amount sufficient to satisfy all such FICA and FUTA taxes.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Grantee
have executed this Agreement as of the Grant Date.

 

AVON PRODUCTS, INC.

     GRANTEE

 

    

 

By:

       Name:

Title:

      

 

6